Citation Nr: 1117664	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, rated noncompensably prior to July 7, 2008, and 10 percent disabling on July 7, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July 1969 to February 1971.

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied a compensable rating for right ear hearing loss.  During the appeal period, the RO granted service connection for left ear hearing loss and then assigned a 10 percent rating for a bilateral hearing loss disability effective July 7, 2008.  The Veteran has continued his appeal for a higher rating for a bilateral hearing loss disability for any portion of the appeal period.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability has been manifested throughout the appeal period by hearing no worse than Level V in the right ear and Level IV in the left ear (from Tables VIa and VII, supplied at 38 C.F.R. § 4.86).  

2.  The schedular rating criteria adequately describe the symptoms attributed to the bilateral hearing loss disability.  

3.  The symptoms of this hearing loss disability do not evoke an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent schedular rating for a bilateral hearing loss disability are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).

2.  The criteria for an initial schedular rating greater than 10 percent for a bilateral hearing loss disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice that addresses both the rating criteria and effective date provisions that are pertinent to the claim was supplied in a March 2007 letter, prior to RO adjudication.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports.  The claimant does not desire a hearing.  The claimant was afforded two VA audiometry evaluations to determine the severity of his bilateral hearing loss disability.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Because the appeal stems, in part, from the initial rating assigned for a bilateral hearing loss disability, Fenderson must be considered, wherein the Court stressed that the difference between an original rating and an increased rating is important with respect to the evidence that may be used to determine whether the original rating was erroneous.  Id at page 126.  In its analysis of an initial rating, the Court considered medical and lay evidence of record at the time of the original service connection application and all additional evidence submitted since then.  

The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A service-connected bilateral hearing loss disability has been rated noncompensably prior to July 7, 2008, and 10 percent from that date, under Diagnostic Code 6100.  

The STRs reflect combat service in Vietnam with an artillery unit.  Right ear partial deafness was noted at separation, although the left ear was within normal limits.  In March 1971, VA granted service connection for a right ear hearing loss disability.

The Veteran requested an increased rating for right ear hearing loss in March 1998.  In September 2000, the Board denied that claim.  The right ear remained noncompensably disabling, but, in March 2003, the Board did grant service connection for tinnitus.  

In December 2006, the Veteran requested an increased rating for hearing loss.  The date that the RO received the claim appears to mark the beginning of the current appeal period.  

A March 2007 VA audiometry evaluation reflects problems with hearing voices.  The Veteran reported significantly worse hearing since his previous examination in 2002.  He worked as an instructor in carpentry sciences.  The examiner stated that there was no history of vertigo, earache, ear infection, dizziness, or balance difficulty.  Pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
80
90
LEFT
25
30
55
70
80

Average pure tone thresholds were 65 right ear, and 59, left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  Constant tinnitus was reported.  

A May 2007 private otolaryngology report from P. Ihm, M.D., notes 80 percent speech recognition in the right ear and 92 percent in the left ear.  Average pure tone thresholds appear to be somewhat higher than those reported by VA audiometry in March 2007 and vertigo was also reported.

Upon VA authorized audiological evaluation on July 7, 2008, pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
85
90
LEFT
20
30
55
70
75

Average pure tone thresholds were 68, right ear, and 58, left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear. 

Evaluations of defective hearing may range from noncompensable to 100 percent based on the measured results of controlled speech discrimination tests together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from a service-connected hearing loss, the rating schedule establishes auditory acuity levels, designated Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 (2010).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rater will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rater will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2010).  The July 2008 VA audiometry reflects that the right ear hearing threshold is less than 30 decibels at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  Thus, Table VIa must be considered. 

According to the March 2007 VA audiometry, both ears hear at Level III.  Applying such findings to Table VII results in a noncompensable rating.  According to the July 2008 audiometry, the right ear is at Level V and the left ear is at Level IV.  Applying such findings to Tables VIa and VII results in the assignment of a 10 percent rating. 

Audiometry testing methods used by VA audiometry clinics are adapted to evaluate the degree of hearing impairment accurately.  Methods are standardized so that the performance of each person can be compared to a standard of normal hearing and ratings are assigned based on that standard.  The audiometry test results do not end the inquiry, however, because the Court has stressed that audiologists must describe the effects on occupational functioning and daily activities.  The Court pointed out, "Unlike the rating schedule for hearing loss, § 3.321 (b) [the extraschedular provision] does not rely exclusively on objective test results to determine if referral is warranted."  Martinak, 21 Vet. App. at 455.  The evidence reflects difficulty hearing voices, which impacts social situations.  This does not appear to warrant referral for extraschedular consideration.  

Although the two VA audiometry evaluations lead to different disability levels, no qualified individual has attributed this difference to an actual decline in hearing vs. a normal variant in testing results.  There is no factual finding that demonstrates a distinct time period within the entire rating period wherein the disability transitioned from noncompensable to compensable.  Moreover, 38 C.F.R. § 4.2 states that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Because the evidence does not contain a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is therefore not necessary.  Hart, supra.  

Because one VA examiner found a 10 percent hearing loss disability and another VA examiner found a noncompensable hearing loss disability, and because neither examiner found a basis to assign a rating greater than 10 percent, the preponderance of the evidence is against a rating greater than 10 percent for a bilateral hearing loss disability.  The evidence is in relative equipoise, however, for a 10 percent rating for a bilateral hearing loss disability the entire appeal period.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

An initial schedular rating greater than 10 percent for a bilateral hearing loss disability is denied; however, the 10 percent schedular rating for a bilateral hearing loss disability is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


